DETAILED ACTION
Claims 1 - 18 of U.S. Application No. 16534735 filed on 08/07/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 2 was objected to in the non-final rejection of 6/24/2021, as the word “dielectric” had no antecedent basis”, the Applicant amended claim 2 on 09/21/2021 to recite the element “insulating dielectric” which does have antecedent basis in claim 1, therefore the claim objection is overcome.
Claims 1, and 17 were rejected under 112(b) for reciting “a component perpendicular to the axis” which was not clear to the examiner. The Applicant amended claims 1, and 17 to clarify that the component is a magnetic field component.
Also the Applicant amended claim 17 to clarify that the “circuit” is an electrical circuit, and explained in their remarks that the word circuit means “continuous path”. Further, regarding the “further including” limitation in line 11 of claim 17, the examiner, after reconsideration, understands that it refers to the rotating electrical machine. That being said, the 112(b) rejections to claims 1, and 17 are overcome.
Claims 5, and 10 were rejected under 11(b). Claim 5 had antecedent basis issue, the Applicant changed the dependency for claim 5 to depend on claim 4 and not claim 2. Also claim 10 recited a “0.1mm” which was not clear to the examiner what it referring to. The Applicant amended claim 10 to clarify that the claimed measurement is for the separation distance from the 3rd and 4th plates in the axial direction. Consequently, the 112(b) rejections to claims 5, and 10 are moot.
Claim 16 was rejected under 11(b). Claim 16 had antecedent basis issue, the Applicant amended claim 16 to indicate that the claimed insulating dielectric is a second dielectric and different from the dielectric in claim 1. The 112(b) rejection is therefore overcome.
Claims 17 – 18 were rejected under 35 USC 103 for being obvious over Ludois in view of Petrowsky. The Applicant argues that the impedance matching circuit in Petrowsky is stationary part of an electrostatic motor, would not be appropriate to include it in the rotor of Ludois’ electromagnetic motor. The Examiner agrees, therefore, the 103 rejection to claims 17-18 is withdrawn. 
Regarding claim 1: the limitations of claim 1, “…the first and second capacitor plates are nonoverlapping in directions parallel to the axis and supported by an insulating dielectric extending perpendicularly to the axis wherein the insulating dielectric includes axial through slots separating the first and second capacitor plates” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claim 2 – 16 are allowable for depending on claim 1.
Regarding claim 17: the limitations of claim 17, “…an impedance matching circuit attached to rotate with the rotor and electrically communicating with the electrical coil, the impedance matching circuit positioned in an electrical circuit through the first and second capacitor plates and the electrical coil reducing voltage and increasing current from that applied at the first and second capacitor plates to that applied at the electrical coil” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claim 18 is allowable for depending on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832